— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered April 27, 1989, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the plea bargain herein unlawfully violated the restrictions on bargaining contained in CPL 220.10 (5) (d) (ii). However, assuming, arguendo, that any such error exists, it cannot be said to have "adversely affected” (CPL 470.15 [1]) the defendant, and vacatur of the plea is unwarranted (see, People v Flores, 167 AD2d 160; People v *832Alvarez, 166 AD2d 603; People v Coffey, 124 AD2d 814). Balletta, J. P., Miller, Ritter and Copertino, JJ., concur.